Affirmed and Memorandum Opinion filed May 11, 2006








Affirmed and Memorandum Opinion filed May 11, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00445-CR
____________
 
LATISSUA
DORTHEA JONES-HAMMOND, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County,
Texas
Trial Court Cause No.
961,014
 

 
M E M O R A N D U M   O P I N I O N
After a trial to the court, appellant was convicted of theft
of over $200,000.  On April 27, 2005, the
trial court sentenced appellant to confinement for twelve years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a timely, written notice of
appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
Appellant=s counsel certified to the court that a copy of the brief had
been provided to appellant and she was advised of her right to examine the
record and file a pro se response.  More
than sixty days passed without a response from appellant.  Accordingly, the court reviewed the record,
and concluded the appeal was without merit. 
On February 2, 2006, the court issued a memorandum opinion affirming the
conviction.  
On March 24, 2006, appellant filed a motion requesting an
extension of time to file a pro se brief in response to the Anders brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  We granted
the request, and by order filed March 30, 2006, we withdrew our previous
opinion, reinstated the appeal, and permitted appellant to file a response to
counsel=s Anders brief.  Appellant filed responses on April 6, April
10, and a final response on April 17, 2006. 

We have carefully reviewed the record, counsel=s brief, and appellant=s responses thereto.  We conclude there are no arguable grounds
presented for review, and we find no reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. 
See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.
2005). 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed. May 11, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).